Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-12 drawn to a display device, classified in 361/749 (H05K1/147),
Group II. Claims 13-20, drawn to a method of making a display device, classified in 29/832 (H05K3/00).
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of a display panel including a display surface and a rear surface which is opposite to the display surface; and a flexible printed circuit board attachable to the display panel at the rear surface of the display panel, wherein the flexible printed circuit board includes a conductive layer, a passivation layer defining an outer surface of the flexible printed circuit board, and a base film between the conductive layer and the passivation layer, the outer surface includes a first region of the passivation layer at which the rear surface of the display panel is attachable to the flexible printed circuit board and a second region of the passivation layer at which the rear surface of the display panel is not attached to the flexible printed circuit board, and the first region of the passivation layer has a greater surface roughness than the second region of the passivation layer, in the product claim 1, which do not require by the method claim 13; but also that the product as claimed can be made by another and materially different process; for example, the limitations of providing a base film, a passivation layer, and a conductive layer which is between the base film and passivation layer, wherein the providing the passivation layer comprises: providing a resin material layer in which fillers are dispersed, on the conductive layer, plasma-etching the resin material layer, at a first region of the resin material layer, while masking the resin material layer from the plasma etching, at a second region of the resin material layer, and curing the resin material layer to provide a resin layer of the passivation layer in which the fillers are dispersed, in the method claim 13, which do not need be considered by the product claim 1. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not 
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848